Atkinson, J.
1. “Applications for new trial on tlie ground of newly discovered evidence are not favored, .. . and it must . . appear that the newly discovered evidence is not cumulative only nor solely to impeach the credit of a witness, and that the probable effect thereof, if another trial be had, will be to produce a different verdict.” Burge v. State, 133 Ga. 431 (2) (66 S. E. 243. See also Rogers v. State, 129 Ga. 589 (59 S. E. 288); Ivey v. State, 154 Ga. 63(5) (113 S. E. 175); Coggeshall v. Park, 162 Ga. 78 (132 S. E. 632).
2. The alleged newly discovered evidence as fully set forth in the statement of facts was not of such character as to require the grant of a new trial on extraordinary motion. Judgment affirmed.

All the Justices concur.

Louis H. Foster, Lawton Nalley, John W. Thomas, Len B. Quillet) eau, and F. A. Bowers, for plaintiff in error.
George M. Napier, attorney-general, John A. Boylcin, solicitor-general, T. B. Qress, assistant attorney-general, J. W. LeCraw, and FI. A. Stephens, contra.